  Case 1-18-45217-ess         Doc 28    Filed 01/04/19     Entered 01/04/19 10:35:29


                              Phillip Mahony, Esq.
                                 Steinway Law Offices
                         21-83 Steinway Street | Astoria, NY 11105
                         Phone: 917-414-6795 | Fax: 844-269-2809
                                  phill@mahonylaw.com
                                   www.mahonylaw.com


To:
Hon. Elizabeth S. Stong
United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

Cordero EDNY 18-45217
Loss Mitigation Status Letter

January 4, 2019

Dear Hon. Judge Stong,

As of this date we still have not been contacted by Seterus Bank, the mortgagee, or their
counsel so that we can move ahead with this loss mitigation process. On December 16, the
undersigned mailed a letter to Mr. Danny Tye, Counsel for Seterus, Inc. requesting contact
information for local counsel handling this matter. On this date the undersigned followed up
by emailing the creditor at an email address that appeared on a monthly mortgage bill that
was provided by the client – externalcommunications@seterus.com. I will keep the court
apprised of developments.

Sincerely,

/s/ Phillip Mahony
Phillip Mahony, Esq.
Case 1-18-45217-ess    Doc 28       Filed 01/04/19        Entered 01/04/19 10:35:29


                             Phillip Mahony, Esq.
               Bankruptcy - Foreclosure - Debt Settlement - Litigation




                                                                                      2
